EXHIBIT 10.14
 
EXECUTION COPY
 
 
RETIREMENT AGREEMENT
 
THIS RETIREMENT AGREEMENT, dated as of November 19, 2008 (the “Agreement”), by
and between BE Aerospace, Inc., a Delaware corporation (the “Company”) and
Edmund J. Moriarty (the “Executive”).
 
WHEREAS, the Company and the Executive are parties to a certain Employment
Agreement, dated as of September 18, 1995, as amended January 1, 1996 (the
“Employment Agreement”); and
 
WHEREAS, the Company and the Executive have agreed to the Executive’s retirement
as an employee and an officer of the Company; and
 
WHEREAS, in consideration for the Executive’s long service with the Company and
his agreement to the covenants and restrictions set forth herein, the Company
has agreed to enter into this Agreement which provides the Executive with
certain payments and benefits to which he is not otherwise entitled; and
 
WHEREAS, except as otherwise set forth herein, the parties intend that this
Agreement shall set forth the terms of the Executive’s retirement and that this
Agreement shall supersede all prior agreements between the parties regarding the
subject matter contained herein, including, without limitation, the Employment
Agreement.
 
NOW, THEREFORE, in consideration of the covenants and agreements hereinafter set
forth in this Agreement, the parties hereto hereby agree as follows:
 
1.    Continued Employment.  From the date hereof through June 30, 2009, (the
“Effective Date”), the Executive shall remain employed as the Vice
President–Law, General Counsel and Secretary of the Company.  During the period
commencing on the date hereof and ending on the Effective Date, the Executive
(i) shall be entitled to the compensation and benefits set forth in Section 3 of
his Employment Agreement (as in effect on the date hereof) and (ii) shall be
obligated to perform the duties set forth in Section 2 of the Employment
Agreement.
 
2.    Retirement.  Effective as of the Effective Date, the Executive shall
retire from his position as the Vice President–Law, General Counsel and
Secretary of the Company and from all other positions and offices with the
Company and any of its subsidiaries or affiliates (collectively, the “Company
Group”).
 
3.    Severance Payments and Benefits.  In consideration of  the covenants set
forth herein, and the waiver and release of claims set forth below and provided
that the Executive  does not revoke this Agreement during the applicable
Revocation Period (as defined in Section 12 below), the Company shall provide
the Executive with the following severance payments and benefits:
 
a.    Accrued Amounts.  The Executive shall receive a lump sum payment within
thirty (30) days following the Effective Date equal to (1) any earned but unpaid
salary through the Effective Date; (2) any earned but unpaid annual bonus for
any fiscal year that ended prior to the Effective Date; and (3) reimbursement of
approved expenses due to the Executive pursuant to the Company’s policies in
effect from time to time.
 
 

--------------------------------------------------------------------------------


 
b.    Initial Severance Payments.   During the period commencing on the
Effective Date and ending on the six (6) month anniversary of the Effective Date
(the “Initial Severance Period”), the Executive shall receive payment of an
amount (the “Initial Severance”) equal to $172,250.  Payment of the Initial
Severance shall commence on the date the Release becomes effective and shall be
paid in equal installments through the remainder of the Initial Severance Period
in accordance with the Company’s payroll practices in effect on the Effective
Date.  The Initial Severance is intended to constitute a “separation payment
plan” for purposes of Section 409A of the U.S. Internal Revenue Code and the
Regulations and guidance promulgated thereunder (“Section
409A”).  Notwithstanding the forgoing, payment of the Initial Severance will be
conditioned upon the Executive signing a waiver and release of claims with the
same terms as set forth in Section 10 hereof and such waiver and release
becoming effective and irrevocable on or prior to the second (2nd) month
anniversary of the Effective Date (the “Final Release”).
 
c.    Additional Severance Payment.  During the two (2) year period commencing
on the first business day following the expiration of the Initial Severance
Period and ending on December 31, 2011 (the “Additional Severance Period”) the
Executive shall receive payment of an amount (the “Additional Severance”) equal
to $516,758.30.  The Additional Severance shall be paid in equal installments
through the Additional Severance Period in accordance with the Company’s payroll
practices in effect on the Effective Date subject to the Final Release becoming
effective and irrevocable.
 
d.    Death.  In the event that the Executive dies during the Initial Severance
Period or the Additional Severance Period, the Company shall pay to such person
as the Executive shall have designated in a notice filed with the Company, or,
if no such person shall have been designated, to his estate, a lump sum amount
equal to the payments that would have been due to the Executive under this
Agreement from the date of his death until the end of the Additional Severance
Period.
 
e.    Continuation of Health Insurance.  During the period commencing on the
Effective Date and ending on the earlier of (i) the second (2nd) anniversary of
the Effective Date and (ii) the date on which the Executive begins receiving
comparable coverage from another entity, the Company shall continue to provide
the Executive with all medical, dental and health benefits available from time
to time to the Company’s executive officers under the Company’s medical, dental
and health benefits plans, including, without limitation, the benefits available
under the Company’s executive medical reimbursement plan in effect as of January
1, 1998;  provided, however, that the continuation of such benefits shall be
subject to the respective terms of the applicable plan, as in effect from time
to time, and the timely payment by the Executive of his applicable share of the
applicable premiums in effect from time to time.  To the extent that
reimbursable medical and dental care expenses constitute deferred compensation
for purposes of Section 409A, the Company shall reimburse the medical and dental
care expenses as soon as practicable consistent with the Company’s practice, but
in no event later than the last day of the calendar year next following the
calendar year in which such expenses are incurred.
 
 
2

--------------------------------------------------------------------------------


 
f.    Accrued Vacation.  The Company shall pay the Executive a lump sum cash
payment equal to $50,816.00 which represents forty (40) days of accrued but
unused vacation.  Such payment shall be made within thirty (30) days following
the Effective Date.
 
g.    Treatment of Stock Options.  As of the Effective Date, the Executive has
two thousand (2,000) vested and outstanding stock options with a grant date of
November 24, 2004, an expiration date of November 23, 2014, and a strike price
of $10.42 (the “Options”) which were granted to the Executive under the
Company’s 2001 Stock Option Plan of the Company (together with the individual
grant documents, the “Stock Option Plan”).  The Options shall continue in effect
after the Effective Date and remain exercisable by the Executive at any time on
or before November 23, 2014 pursuant to the terms and conditions of the Stock
Option Plan.
 
h.    ATS Stock.  On the Effective Date the Company shall pay to Executive a
lump sum amount of $5,200.00 for the Company’s purchase of Executive’s twenty
thousand (20,000) shares of common stock of Advanced Thermal Sciences
Corporation owned by Executive as of the Effective Date; provided that such
shares continue to be held by the Executive on such date.
 
i.    Restricted Stock.  The Company agrees that, notwithstanding any other
agreement or equity plan providing to the contrary, on the Effective Date all
awards of restricted stock of the Company granted to the Executive on or before
June 30, 2009, shall vest and shall no longer be subject to forfeiture or
restrictions on transfer.  Such awards are listed on Appendix A attached hereto
and made a part hereof.
 
4.    Consulting Services.
 
a.    Consulting Services.  During the Initial Severance Period and the
Additional Severance Period (the “Consulting Period”), the Executive shall
provide advice and consultation to the Company and such other services mutually
agreed to by the Executive and the Company (the “Consulting Services”).  At all
times the Consulting Services shall be nonexclusive and the Executive shall only
be required to devote so much time as is reasonably necessary to discharge the
Consulting Services; provided, however, that in no event shall the Consulting
Services represent more than twenty percent (20%) of the average level of bona
fide services the Executive provided to the Company Group over the thirty-six
(36) month period prior to the Effective Date.
 
b.    Service Standards.  The Executive shall perform the Consulting Services in
a commercially reasonable manner.  In no event shall the Executive have any
liability to the Company arising out of or related to the Executive’s
performance of the Consulting Services except to the extent it arises directly
by reason of the Executive’s gross negligence or willful misconduct in
performing such Consulting Services.
 
c.    Expenses.  During the Consulting Period the Company shall pay or reimburse
the Executive for reasonable out-of-pocket expenses incurred in connection with
the Executive’s performance of the Consulting Services in accordance with past
practices.
 
 
3

--------------------------------------------------------------------------------


 
d.    Independent Contractor.  The Executive acknowledges that the Consulting
Services shall be performed in the capacity of an “independent contractor,” that
the Executive is solely responsible for the Executive’s actions or inactions,
and that nothing in this Agreement shall be construed to create an employment
relationship between the parties during the Consulting Period.  The Executive
agrees that, with respect to the Consulting Services provided hereunder, the
Executive is not an employee of the Company for any purpose, including, without
limitation: (i) for federal, state or local tax, employment, withholding or
reporting purposes; or (ii) for eligibility or entitlement to any benefit under
any of the Company’s employee benefit plans (including, without limitation,
those plans that are subject to the Employee Retirement Income Security Act of
1974, as amended), incentive, compensation or other employee programs or
policies.
 
e.    Code of Conduct.  During the Consulting Period, the Executive shall comply
with the Company’s Code of Conduct and its Delegations of Authority, each as in
effect from time to time (as if he was a non-management employee with respect to
the Delegation of Authority Policy).
 
f.    Indemnification.  To the fullest extent permitted under applicable laws,
rules and regulations and the Company’s applicable corporate governance
documents, the Company agrees to indemnify and hold the Executive harmless from
any loss or liability, cost and expense (including, but not limited to,
reasonable attorney’s fees) incurred by the Executive as a result of his being
made a party to any action or proceedings by reason of his provision of the
Consulting Services.
 
5.     Return of Property.  Except as otherwise provided in this Section 5, on
or prior to the Effective Date, the Executive shall surrender to the Company all
property of the Company in the Executive’s possession and all property made
available to the Executive in connection with his employment by the Company
Group.  On and after the Effective Date, the Executive shall retain the handheld
wireless devices (including, without limitation, the Blackberry and other mobile
phones), computer, computer monitor, printer, docking station, keyboard, and all
other related hardware and peripheral equipment, including, without limitation,
CD-ROM and floppy disk drives, connecting cables, power plugs and batteries,
made available to the Executive in connection with his employment by the
Company.
 
6.    Cooperation.  From and after the Effective Date, the Executive shall
cooperate at no expense to Executive in all reasonable respects with any member
of the Company Group and their respective directors, officers, attorneys and
experts in connection with the conduct of any action, proceeding, investigation
or litigation involving any member of the Company Group, including, without
limitation, any such action, proceeding, investigation or litigation in which
the Executive is called to testify.
 
7.    Unfavorable Comments; Confidentiality of this Agreement.
 
a.    Public Comments by the Executive.  The Executive agrees to refrain from
making, directly or indirectly, now or at any time in the future, whether in
writing, orally or electronically: (i) any derogatory comment concerning any
member of the Company Group or any of their current or former directors,
officers, employees or shareholders, or (ii) any other comment that could
reasonably be expected to be detrimental to the business or financial prospects
or reputation of any member of the Company Group.
 
 
4

--------------------------------------------------------------------------------


 
b.    Confidentiality of this Agreement.  The parties agree that the terms of
this Agreement (other than the fact of the Executive’s retirement from the
Company and the date thereof) are “Confidential Information” as defined in
Section 8.a. below, and that neither party may disclose any of such terms to any
other person other than their attorneys, financial or tax advisers, accountants
or spouses.  The parties agree that they shall instruct their attorneys,
financial and tax advisers, accountants and spouses not to disclose such terms
to any other person.  Notwithstanding anything herein to the contrary, the
Executive and the Executive’s representatives may consult any tax advisor
regarding the tax treatment and tax structure of the retirement arrangement set
forth in this Agreement and may disclose to any person, without limitation of
any kind, the tax treatment and tax structure of such arrangement and all
materials (including opinions or other tax analyses) that are provided relating
to such treatment or structure.
 
c.    Permitted Disclosure.  The provisions of this Section 7 shall not preclude
a party from:  (i) providing any information required by law or any regulations
of any securities exchange, (ii) disclosing any information necessary to prepare
a defense of any claim, or (iii) responding to any statement made by the other
party hereto in contravention of this Section 7.
 
8.    Confidentiality; Noncompetition; Nonsolicitation.
 
a.    Confidential Information.  Except as otherwise provided in Sections 7.b.
and 7.c. hereof, the Executive agrees that he will not at any time, except with
the prior written consent of the Company, which consent shall not be
unreasonably withheld or delayed, directly or indirectly, reveal to any person,
entity or other organization (other than a member of the Company Group or their
respective employees, officers, directors, shareholders or agents) or use for
Executive’s own benefit any information reasonably deemed to be confidential by
any member of the Company Group (“Confidential Information”) relating to the
assets, liabilities, employees, goodwill, business or affairs of any member of
the Company Group including, without limitation, any information concerning
past, present or prospective customers, manufacturing processes, marketing data,
or other confidential information used by, or useful to, any member of the
Company Group and known (whether or not known with the knowledge and permission
of any member of the Company Group and whether or not at any time prior to the
Executive’s employment with the Company developed, devised, or otherwise created
in whole or in part by the efforts of the Executive) to the Executive by reason
of the Executive’s employment by, shareholdings in or other association with any
member of the Company Group.  The term Confidential Information shall not
include information that (i) is or becomes generally available to the public
other than as a result of a disclosure by, or at the direction of, the
Executive, (ii) was within the Executive’s possession prior to its being
furnished to the Executive by or on behalf of any member of the Company Group,
provided that the source of such information was not known by the Executive to
be bound by a confidentiality agreement with or other contractual, legal or
fiduciary obligation of confidentiality to any member of the Company Group with
respect to such information or (iii) becomes available to the Executive on a
non-confidential basis from a source other than any member of the Company Group
or any of its representatives; provided that such source is not known to the
Executive to be bound by a confidentiality agreement with or other contractual,
legal or fiduciary obligation of confidentiality to Company Group with respect
to such information.  Notwithstanding anything in this Section 8.a. to the
contrary, in the event that the Executive becomes legally compelled to disclose
any Confidential Information, the Executive shall provide the Company with
prompt written notice so that the Company Group may seek a protective order or
other appropriate remedy.  In the event that such protective order or other
remedy is not obtained, the Executive shall furnish only that portion of such
Confidential Information or take only such action as is legally required by the
subject subpoena or binding order and shall exercise his reasonable efforts to
obtain reliable assurance that confidential treatment shall be accorded any such
Confidential Information.  The Company shall promptly pay (upon receipt of
invoices and any other reasonably related, non-privileged documentation as may
be requested by the Company) all reasonable expenses and fees incurred by the
Executive, including, without limitation, reasonable attorneys’ fees, in
connection with his compliance with the immediately preceding sentence.
 
 
5

--------------------------------------------------------------------------------


 
b.    Noncompetition.  The Executive agrees that for a two (2) year period
commencing on the Effective Date (the “Restricted Period”), the Executive shall
not, without the prior written consent of the Company, directly or indirectly,
and whether as principal or investor or as an employee, officer, director,
manager, partner, consultant, agent or otherwise, alone or in association with
any other person, firm, corporation or other business organization, carry on a
Competing Business (as hereinafter defined) in any geographic area in which any
member of the Company Group has engaged, is engaged, or will engage during such
period, in a Competing Business (including, without limitation, any area in
which any customer of any member of the Company Group may be located).  For
purposes of this Section 8.b., carrying on a “Competing Business” means to
engage in any business engaged in by any member of the Company Group during the
one (1) year period prior to the Effective Date; provided, however, that nothing
herein shall limit the Executive’s right to own not more than one percent (1%)
of any of the debt or equity securities of any business organization that is
then filing reports with the Securities and Exchange Commission pursuant to
Section 13 or 15(d) of the Securities Exchange Act of 1934, as amended.
 
c.    Non-Solicitation.  The Executive agrees that during the Restricted Period,
the Executive shall not directly or indirectly (i) interfere with or attempt to
interfere with any person who is, or was during the then most recent twelve (12)
month period, an employee, officer, director, representative or agent of any
member of the Company Group, or solicit, induce or attempt to solicit or induce
any of them to leave the employ or service of the Company Group or violate the
terms of their contracts, or any service arrangements, with such entities; (ii)
induce or attempt to induce any employee of any member of the Company Group to
leave the employ of any member of the Company Group, or interfere in any way
with the relationship between any member of the Company Group and any employee
of any member of the Company Group; or (iii) induce or attempt to induce any
customer, supplier, licensee or other business relation of any member of the
Company Group to cease doing business with any member of the Company Group, or
in any way interfere with the relationship between Company Group and any
customer, supplier, licensee or other business relation of any member of the
Company Group.  As used herein, the term “indirectly” shall include, without
limitation, the Executive’s permitting the use of the Executive’s name by any
competitor of any member of the Company Group to induce or interfere with any
employee or business relationship of any member of the Company Group.
 
 
6

--------------------------------------------------------------------------------


 
9.    Certain Remedies.
 
a.    Remedies.  Without intending to limit the remedies available to the
Company Group, including, but not limited to, those set forth in Section 9.b.
hereof, the Executive agrees that a breach of any of the covenants contained in
this Agreement may result in material and irreparable injury to the Company
Group for which there is no adequate remedy at law, that it will not be possible
to measure damages for such injuries precisely and that, in the event of such a
breach or threat thereof, the Company and/or any member of the Company Group
shall be entitled to seek a temporary restraining order or a preliminary or
permanent injunction, or both, without bond or other security, restraining the
Executive from engaging in activities prohibited by the covenants contained in
this Agreement or such other relief as may be required specifically to enforce
any of the covenants contained in this Agreement.  Such injunctive relief in any
court shall be available to any member of the Company Group in lieu of, or prior
to or pending determination in, any arbitration proceeding.
 
b.    Cessation of Payments.  In the event that the Executive (i) files any
charge, claim, demand, action or arbitration with regard to the Executive’s
employment, compensation or termination of employment under any federal, state,
local or foreign law, rule or regulation, or an arbitration under any industry
regulatory entity, except in either case for a claim for breach of this
Agreement or failure to honor the obligation set forth herein, or (ii) willfully
breaches any of the covenants contained in this Agreement, the Company shall be
entitled to cease making any payments due hereunder.
 
10.    Release.
 
a.    General Release by Executive.  In consideration of the payments and
benefits provided to the Executive under this Agreement and after consultation
with counsel, the Executive, and each of the Executive’s respective, heirs,
executors, administrators, representatives, agents, successors and assigns
(collectively, the “Releasors”) hereby irrevocably and unconditionally release
and forever discharge the Company Group and each of their respective officers,
employees, directors, shareholders and agents from any and all claims, actions,
causes of action, rights, judgments, obligations, damages, demands, accountings
or liabilities of whatever kind or character (collectively, “Claims”),
including, without limitation, any Claims under any federal, state, local or
foreign law that the Releasors may have, or in the future may possess, arising
out of (i) the Executive’s employment relationship with and service as an
employee, officer or director of any member of the Company Group, and the
termination of such relationship or service, (ii) the Employment Agreement, or
(iii) any event, condition, circumstance or obligation that occurred, existed or
arose on or prior to the date the Executive signs this Agreement; provided,
however, that the release set forth in this Section 10.a. shall not apply to
(A) the obligations of the Company under this Agreement and (B) any
indemnification rights the Executive may have in accordance with the governance
instruments of any member of the Company Group or under any director and officer
liability insurance maintained by any member of the Company Group with respect
to liabilities arising as a result of the Executive’s service as an officer,
director or employee of any member of the Company Group.  The Releasors further
agree that the payments and benefits described in this Agreement shall be in
full satisfaction of any and all Claims for payments or benefits, whether
express or implied, that the Releasors may have against the Company Group
arising out of the Executive’s employment relationship or the Executive’s
service as an employee and officer of any member of the Company Group and the
termination thereof.
 
 
7

--------------------------------------------------------------------------------


 
b.    Specific Release of ADEA Claims by Executive.  In further consideration of
the payments and benefits provided to the Executive under this Agreement, the
Releasors hereby unconditionally release and forever discharge the Company
Group, and each of their respective officers, employees, directors, shareholders
and agents from any and all Claims that the Releasors may have as of the date
the Executive signs this Agreement arising under the Federal Age Discrimination
in Employment Act of 1967, as amended, and the applicable rules and regulations
promulgated thereunder (“ADEA”).  By signing this Agreement, the Executive
hereby acknowledges and confirms the following:  (i) the Executive was advised
by the Company in connection with his retirement to consult with an attorney of
his choice prior to signing this Agreement and to have such attorney explain to
the Executive the terms of this Agreement, including, without limitation, the
terms relating to the Executive release of claims arising under ADEA and, the
Executive has in fact consulted with an attorney; (ii) the Executive was given a
period of not fewer than twenty-one (21) days to consider the terms of this
Agreement and to consult with an attorney of his choosing with respect thereto;
(iii) the Executive is providing the release and discharge set forth in this
Section 10.b., only in exchange for consideration in addition to anything of
value to which the Executive is already entitled; and (iv) that the Executive
knowingly and voluntarily accepts the terms of this Agreement.
 
c.    Release by the Company.  The Company, on behalf of itself and the Company
Group, in exchange for the consideration embodied in this Agreement, hereby
unconditionally and irrevocably waives, releases, and forever discharges the
Executive from all Claims which the Company Group may have or in the future may
possess against the Executive arising out of the Executive’s employment
relationship with and service as an employee, officer or director of the Company
and its subsidiaries and affiliates, and the termination of such relationship or
service; provided, however, that the Company Group does not waive any rights
under this Agreement.
 
d.    No Assignment.  The Executive and the Company each represent and warrant
that they have not assigned any of the Claims being released under this Section
10.
 
e.    Claims.  The Executive and the Company each agree that they have not
instituted, assisted or otherwise participated in connection with, any action,
complaint, claim, charge, grievance, arbitration, lawsuit, or administrative
agency proceeding, or action at law or otherwise against any member of the
Company Group or any of their respective officers, employees, directors,
shareholders or agents, with respect to the matters being released.
 
11.    Miscellaneous.
 
a.    Entire Agreement.  This Agreement, including the provisions incorporated
herein, sets forth the entire agreement and understanding of the parties hereto
with respect to the matters covered hereby and supersedes and replaces any
express or implied, written or oral, prior agreement, plan or arrangement with
respect to the terms of the Executive’s employment and the termination thereof
which the Executive may have had with the Company Group (including, without
limitation, the Employment Agreement), but excluding the Stock Option Plan, the
Consulting Agreement and any of the plans referenced in Section 2, of this
Agreement.  Except as set forth in Section 11.b (ii) hereof, this Agreement may
be amended only by a written document signed by the parties hereto.
 
 
8

--------------------------------------------------------------------------------


 
b.    Section 409A.
 
(i)    If any amounts that become due under Section 3 of this Agreement
constitute “nonqualified deferred compensation” within the meaning of
Section 409A, payment of such amounts shall not commence until the
Executive incurs a “Separation from Service” (as defined below) if and only if
necessary to avoid accelerated taxation or tax penalties in respect of such
amounts.
 
(ii)    Notwithstanding any provision of this Agreement to the contrary, if
Executive is a “Specified Employee” (as defined below), he shall not be entitled
to any payments upon a Separation from Service until the earlier of (A) the date
which is the first (1st) business day following the date that is six (6) months
after the Executive’s Separation from Service for any reason other than death or
(B) the Executive’s date of death.  The provisions of this Section 11.b. (ii)
shall only apply if required to comply with Section 409A.
 
(iii)    For purposes of this Agreement, “Separation from Service” shall have
the meaning set forth in Section 409A (a) (2)(A)(i) and determined in accordance
with the default rules under Section 409A.  “Specified Employee” shall have the
meaning set forth in Section 409A(a)(2)(B)(i), as determined in accordance with
the uniform methodology and procedures adopted by the Company and then in
effect.
 
(iv)    It is intended that the terms and conditions of this Agreement comply
with Section 409A.  If any provision of this Agreement contravenes any
regulations or Treasury guidance promulgated under Section 409A, or could cause
any amounts or benefits hereunder to be subject to taxes, interest and penalties
under Section 409A, the Company may, in its sole discretion and without the
Executive’s consent, modify the Agreement to:  (x) comply with, or avoid being
subject to, Section 409A, (y) avoid the imposition of taxes, interest and
penalties under Section 409A, and/or (z) maintain, to the maximum extent
practicable, the original intent of the applicable provision without
contravening the provisions of Section 409A. This Section 11.b.(iv) does not
create an obligation on the part of the Company to modify this Agreement and
does not guarantee that the amounts or benefits owed under this Agreement will
not be subject to interest and penalties under Section 409A.
 
(v)    Anything in this Agreement to the contrary notwithstanding, no
reimbursement payable to the Executive pursuant to any provisions of this
Agreement or pursuant to any plan or arrangement of the Company Group covered by
this Agreement shall be paid later than the last day of the calendar year
following the calendar year in which the related expense was incurred, except to
the extent that the right to reimbursement does not provide for a “deferral of
compensation” within the meaning of Section 409A.  No amount reimbursed during
any calendar year shall affect the amounts eligible for reimbursement in any
other calendar year.
 
 
9

--------------------------------------------------------------------------------


 
c.    Certain Additional Payments.
 
(i)    In the event that any amount or benefit paid, distributed or otherwise
provided to the Executive by the Company pursuant to this Agreement determined
without regard to any additional payment required under this Section 13 (the
“Covered Payments”), would be subject to the excise tax imposed by
Section 409A  or any interest or penalties payable with respect to such excise
tax (such excise tax, together with any such interest and penalties, are
hereinafter collectively referred to as the “Excise Tax”), then the Executive
shall be entitled to receive from the Company an additional payment (the
“Gross-Up Payment,”) in an amount that shall fund the payment by the Executive
of any Excise Tax on the Covered Payments, as well as all income and employment
taxes on the Gross-Up Payment, any Excise Tax imposed on the Gross-Up Payment
and any interest or penalties imposed with respect to income and employment
taxes imposed on the Gross-Up Payment.  For this purpose, all income taxes will
be assumed to apply to the Executive at the highest marginal rate.
 
(ii)    A nationally recognized firm of independent accountants, selected by the
Company shall perform the foregoing calculations.  The Company shall bear all
expenses with respect to the determinations by such accounting firm required to
be made hereunder.  Such accounting firm shall apply the provisions of this
Section 11.c. in a reasonable manner and in good faith in accordance with then
prevailing practices in the interpretation and application of Section 409A.  For
purposes of applying the provisions of this Section 11.c., the Company shall be
entitled to rely on the written advice of legal counsel or such accounting firm
as to whether one or more Covered Payments is subject to the provisions of
Section 409A.
 
(iii)    The accounting firm engaged to make the determinations hereunder shall
provide its calculations, together with detailed supporting documentation, to
the Company and the Executive within thirty (30) calendar days after the date
that such accounting firm has been engaged to make such determinations or such
other time as requested by the Company or the Executive.  If the accounting firm
determines that no Excise Tax is payable with respect to a Covered Payment, it
shall furnish the Company and the Executive with an opinion reasonably
acceptable to the Executive that no Excise Tax will be imposed with respect to
such Covered Payment.  Any good faith determinations of the accounting firm made
hereunder shall be final, binding, and conclusive upon the Company and the
Executive.
 
(iv)    The Gross-Up Payment shall be paid within thirty (30) days after such
amount is determined by the Company in accordance with the provisions of this
Section 11.c., but in no event later than the last day of the calendar year
following the calendar year in which the Executive remits the Excise Tax.
 
d.    Withholding Taxes.  Any payments made or benefits provided to the
Executive under this Agreement shall be reduced by any applicable withholding
taxes.
 
 
10

--------------------------------------------------------------------------------


 
e.    Governing Law.  This Agreement shall be governed by, and construed in
accordance with, the laws of the State of Florida, without giving effect to the
conflicts of laws principles thereof.
 
f.    Waiver.  The failure of any party to this Agreement to enforce any of its
terms, provisions or covenants shall not be construed as a waiver of the same or
of the right of such party to enforce the same.  Waiver by any party hereto of
any breach or default by another party of any term or provision of this
Agreement shall not operate as a waiver of any other breach or default.
 
g.    Severability.  In the event that any one or more of the provisions of this
Agreement shall be held to be invalid, illegal or unenforceable, the validity,
legality and enforceability of the remainder of the Agreement shall not in any
way be affected or impaired thereby.  Moreover, if any one or more of the
provisions contained in this Agreement shall be held to be excessively broad as
to duration, activity or subject, such provisions shall be construed by limiting
and reducing them so as to be enforceable to the maximum extent allowed by
applicable law.
 
h.    Notices.  Any notices required or made pursuant to this Agreement shall be
in writing and shall be deemed to have been given when delivered or mailed by
United States certified mail, return receipt requested, postage prepaid, as
follows:
 
if to EXECUTIVE:
 
Edmund J. Moriarty
P.O. Box 210337
West Palm Beach, FL  33421


if to the COMPANY:
 
B/E Aerospace, Inc.
1400 Corporate Center Way
Wellington, FL  33414
Attn:  General Counsel


or to such other address as either party may furnish to the other in writing in
accordance with this Section 11.h.  Notices of change of address shall be
effective only upon receipt.
 
i.    Descriptive Headings.  The paragraph headings contained herein are for
reference purposes only and shall not in any way affect the meaning or
interpretation of this Agreement.
 
j.    Counterparts.  This Agreement may be executed in one or more counterparts,
each of which shall be deemed an original and all of which, together, shall
constitute one and the same agreement.
 
k.    Successors and Assigns.  Except as otherwise provided herein, this
Agreement shall inure to the benefit of and be enforceable by the Executive and
the Company and their respective heirs, executors, administrators,
representatives, agents, successors and assigns.
 
 
11

--------------------------------------------------------------------------------


 
l.    Litigation.  Each of the Executive and the Company submits to
the  jurisdiction of any federal court sitting in the State of Florida, County
of Palm Beach (or if such federal court does not have or declines jurisdiction,
in a state court of competent jurisdiction sitting in the State of Florida,
County of Palm Beach) in any action or proceeding arising out of or relating to
this Agreement and agrees that all claims in respect of the action or proceeding
shall be heard and determined exclusively in any such court.  Each of the
Executive and the Company also agrees not to bring any action or proceeding
arising out of or relating to this Agreement in any other court or forum.  Each
of the Executive and the Company waives any defense of inconvenient forum to the
maintenance of any action or proceeding so brought and waives any bond, surety,
or other security that might be required of the other party with respect
thereto. Each party agrees that a final judgment in any action or proceeding so
brought shall be conclusive and may be enforced by a suit on the judgment or in
any other manner provided by law or at equity.  For purposes of this Agreement,
a “final judgment” shall mean a judgment that cannot be appealed or is not
appealed in the applicable time period.
 
12.    Revocation.  The Executive shall have the right to revoke this Agreement
during the seven (7) day period (the “Revocation Period”) commencing immediately
following the date the Executive signs and delivers this Agreement to the
Company.  The Revocation Period shall expire at 5:00 p.m. Eastern Standard Time
on the last day of the Revocation Period; provided, however, that if such
seventh day is not a business day, the Revocation Period shall extend to 5:00
p.m. Eastern Standard Time on the next succeeding business day.  If the Company
does not receive written revocation from the Executive within such seven (7) day
period, this Agreement shall become effective upon expiration of such seven (7)
day period.  In the event Executive revokes this Agreement, all obligations of
the parties under this Agreement shall terminate and be of no further force and
effect as of the date of such revocation.  No such revocation by the Executive
shall be effective unless it is in writing and signed by the Executive and
received by the Company prior to the expiration of the Revocation Period.
 
13.    Effective Date of Agreement.  This Agreement shall not become effective
until the day following the last day of the Revocation Period.
 
IN WITNESS WHEREOF, the Company has executed this Agreement as of the date first
set forth above and the Executive has executed this Agreement as of the date set
forth below (or, if the Executive does not include a date under the Executive’s
signature line, the date set forth shall be the date this Agreement, signed by
the Executive, is received by the Company).
 

 
BE Aerospace, Inc.
             
 
By:
/s/ Thomas P. McCaffrey    
Name:
Thomas P. McCaffrey
 
Title:
Senior Vice President and Chief Financial Officer


 
12

--------------------------------------------------------------------------------


 
THE EXECUTIVE HEREBY ACKNOWLEDGES THAT (I) HE HAS CAREFULLY READ THIS AGREEMENT
AND HE FULLY KNOWS, UNDERSTANDS AND APPRECIATES ITS CONTENT AND THE BINDING
EFFECT OF THE RELEASE OF CLAIMS CONTAINED HEREIN; (II) HE HEREBY ENTERS INTO
THIS AGREEMENT VOLUNTARILY AND OF HIS OWN FREE WILL; (III) HE HAS NOT RELIED
UPON ANY REPRESENTATION OR STATEMENT, WRITTEN OR ORAL, NOT SET FORTH IN THIS
AGREEMENT; AND (IV) HE HAS BEEN GIVEN THE OPPORTUNITY AND ENCOURAGED TO CONSULT
WITH AN ATTORNEY.
 
ACCEPTED AND AGREED:
                           
BE Aerospace, Inc. 
            /s/ Edmund J. Moriarty   /s/ Thomas P. McCaffrey    Edmund J.
Moriarty    Thomas P. McCaffrey         
Senior Vice President and Chief Financial Officer
Date:
       

                               


13

--------------------------------------------------------------------------------


 
Appendix A
 




AWARD DATE
RESTRICTED SHARES
VESTING DATE
Nov. 15, 2006
5,335
Nov. 15, 2009
Nov. 15, 2006
5,336
Nov. 15, 2010
Nov. 15, 2007
1,392
Nov. 15, 2009
Nov. 15, 2007
1,392
Nov. 15, 2010
Nov. 15, 2007
1,391
Nov. 15, 2011

 
 
 
A-1

 